Citation Nr: 0510667	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disability to include the shoulders.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1987 to 
March 1988 and from November 1989 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO). 

In January 2004, the veteran and his wife testified at a 
hearing before the undersigned Acting Veterans Law Judge. A 
transcript of the hearing has been associated with the file.


FINDING OF FACT

A cervical spine disability, degenerative disc disease with 
osteophytes, and osteophyte formations in the shoulders, are 
not shown to have had onset in service; osteophytes were not 
manifested to a compensable degree within one year after the 
separation from service; cervical spine degenerative disc 
disease with osteophytes and osteophyte formations in the 
shoulders are not causally related to service-connected low 
back disability; and cervical spine degenerative disc disease 
with osteophytes and osteophyte formations in the shoulders 
are not otherwise the result of an injury of service origin. 


CONCLUSION OF LAW

A cervical spine disability, degenerative disc disease with 
osteophytes and osteophyte formations in the shoulders, were 
not incurred in or aggravated by service; osteophytes may not 
be presumed to have been incurred during service; and 
cervical spine degenerative disc disease with osteophytes and 
osteophyte formations in the shoulders are not proximately 
due to or the result of service-connected low back 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307(a), 3.309(a), 
3.310(a) (2004). 
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In this case, the veteran filed his claim for service 
connection in November 2000.  The RO provided pre-
adjudication, VCAA notice letters, dated in December 2001 and 
in April 2002.  The notice included the type of evidence 
needed to substantiate the claim, namely, evidence of current 
disability, an injury or disease that began in service or an 
event in service causing an injury or disease, and a 
relationship between the current disability and an injury, 
disease, or event in service.  The veteran was informed that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that VA with his authorization 
would obtain other records on his behalf or he could submit 
the records.  He was given 30 days to respond.  After the 
veteran was provided VCAA notice, the RO adjudicated the 
claim in April 2002.  In the statement of the case, dated in 
July 2003, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to a claim. 
The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the defect in the timing of the notice 
did not prejudice the case because after the notice the 
veteran had an adequate opportunity to submit additional 
evidence and to address the issue at a hearing, which are the 
same procedural safeguards he would have been afforded if the 
notice had preceded the initial adjudication of the claim. 

As to the 30 days to respond, under 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), the Secretary of VA may make a 
decision on a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence. This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.

For these reasons, no further notice is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained the 
service medical records, both VA and private medical records, 
and medical examinations and opinions in order to determine 
the etiology of the cervical spine and shoulder disabilities.  
And as there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that on enlistment 
examination no musculoskeletal abnormality was noted.  In May 
1990, the veteran was treated for lower thoracic back pain, 
following a fall, and the impression was thoracolumbar muscle 
strain.  He received physical therapy for chronic low back 
pain from June through August 1990.  There is no notation of 
treatment for a neck condition.  On separation examination, 
the spine and musculoskeletal systems were evaluated as 
normal.  

On VA examination in May 1992, the veteran complained of low 
back pain.  The examiner noted a history of low back pain 
beginning in service.  The pertinent finding was full range 
of motion of the back.  The diagnosis was low back pain, but 
normal examination.

VA medical records disclose that in November 1992 the veteran 
complained of constant pain in the upper back to include the 
left scapular area.  X-rays of the thoracic spine and chest 
were normal.

Private medical records disclose that in June 1994 that 
veteran complained of upper back and left arm pain, which he 
associated with his fall in service.  The impression was 
chronic thoracic strain.  In July 1995, he complained of back 
pain, radiating to the upper arms. 

VA medical records show that in April 1997 the veteran 
complained of back pain from the lower back to the neck, 
which he had had intermittently since his fall in service. He 
made similar complaints in May and June 1997.



At a hearing before the Board in September 1998, the veteran 
testified that he injured his back during service when he 
fell down wet stairs in the barracks (Transcript, pg. 6-7).  
He stated that at first the pain was in the lower back, but 
over time the pain radiate straight up and down the spine and 
into the legs (Transcript, pg. 7).  

On VA examination in August 1999, the veteran complained of 
pain beginning at the neck and down to the lower back, 
radiating to the lower extremities.  After the physical and 
X-rays, the examiner found no objective evidence to explain 
the low back pain.  

In a January 2000 rating decision, the RO assigned an initial 
rating of 10 percent for low back strain, following the grant 
of service connection by the Board in a decision in December 
1999.  The Board granted an increase to 20 percent in an 
October 2002 decision. 

In November 2000, the veteran testified before the RO's 
Hearing Officer.  The veteran asserted that his cervical 
spine problems began at the same time as his service-
connected low back disability, and the Hearing Officer 
advised him to submit a claim for service connection.  
(Transcript, pg. 4).  

The veteran filed his claim for service connection for 
cervical spine and shoulder disabilities in November 2000.

On VA examination in May 2003, the veteran complained of neck 
pain that began several years after his fall in service.  He 
stated that the neck pain was initially intermittent, but now 
he had pain almost daily.  He indicated that for the past 
five to six months the pain radiated to the scapular area and 
down the arms.  After a review of the veteran's file, the 
examiner noted that the veteran had fallen fell down stairs 
in 1990, but there was no evidence in the service medical 
records of a cervical spine injury that was related to the 
fall.   X-rays revealed osteophytes in the shoulders and in 
the cervical spine.  The impression was degenerative disc 
disease of the cervical spine.
Since the service medical records did not reflect any neck 
pain at the time of the fall, the examiner expressed the 
opinion that the veteran did not have a significant neck 
injury at the time of the fall, and it is more likely than 
not that the current degenerative disc disease was not the 
result of the fall.  

At a hearing before the Board in January 2004, the veteran 
testified that he injured his back falling down the stairs in 
the barracks in May 1990, and that his neck and shoulder 
problems began several months thereafter (Transcript, pg. 4).  
The veteran stated that he complained about the neck and 
shoulder problem to military medical personnel within two 
months of the fall, and that he has been treated continuously 
since then (Transcript, pg. 5).  He indicated that he 
initially sought treatment from chiropractors, but 
subsequently sought treatment by physicians, and now receives 
all his treatment from VA (Transcript, pg. 5-6).  

The veteran's wife testified that she met the veteran after 
his fall in the barracks, and that the veteran complained of 
back pain before and after his discharge from service and 
that the pain had become progressively worse (Transcript, pg. 
12).      

Principles of Service Connection 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during 
service.  38 C.F.R. § 3.303(a).

In this case, the X-ray evidence of osteophytes is viewed as 
a manifestation of arthritis.  And service incurrence of 
arthritis may be presumed if it is manifested to a degree of 
10 percent or more within one year from date of separation 
from service. 38 U.S.C.A. §§ 1101(3), 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Service connection may also be established for a disability 
that is proximately due or the result of a service-connected 
injury, which is commonly referred to as secondary service 
connection. 38 C.F.R. § 3.310(a).

In order to prevail on the merits of a claim for service 
connection, all three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability. Hickson v. West, 12 
Vet.App. 247, 253 (1999).

Analysis

The first Hickson requirement is medical evidence of a 
current disability.  The record shows that the veteran has 
degenerative disc disease of the cervical spine with 
osteophytes and osteophytes in the shoulders. 

The second Hickson requirement is evidence of in-service 
injury or disease.  The service medical records show that the 
veteran did suffer a back injury in service. 

The third Hickson requirement is medical evidence of a nexus 
between the in-service injury and the current disability.  In 
this case, the only competent medical evidence addressing the 
question of nexus is that of the VA medical examiner in May 
2003, who found that the diagnosed disabilities were not 
related to the in-service fall.  As there is no contrary 
medical evidence, the Board must conclude that the 
preponderance of the evidence is against the claim 
disabilities are related to the in-service injury. 

While the veteran is competent to describe his in-service 
injury, where as here, the determinative issue involves 
etiology or a medical diagnosis, competent medical evidence 
is required to establish a nexus between the claimed 
disabilities and the in-service injury.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  For this reason, the Board is 
unable to assign any probative weight to the veteran's 
testimony concerning the etiology of his claimed 
disabilities. 
Since the Board considers the X-ray evidence of osteophytes 
as a manifestation of arthritis, and as the osteophytes did 
not have onset in service, and as the osteophytes were not 
manifested to a degree of 10 percent or more within one year 
from the date of the veteran's separation from service, there 
is no factual basis to relate the osteophytes to service on a 
direct basis or by applying the presumption of service 
connection for arthritis. 

Service connection may also be granted for a disability found 
to be proximately due to, or the result of, a service-
connected disability.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  In this case, there is no 
medical evidence that the claimed disabilities were 
proximately caused by the service-connected low back 
disability.  

Alternatively, additional disability may be service connected 
when a nonservice-connected disability is aggravated by a 
service-connected disability.  In this case, there is no 
medical evidence that the service-connected mechanical low 
back disability aggravated the nonservice-connected cervical 
spine and shoulder disabilities.  

Also service connection may be established by a continuity of 
symptomatology between the current disability and service.  
38 C.F.R. § 3.303(b).  However, even if continuity is shown, 
there must be a relationship between the current disability 
and the continuity demonstrated by medical evidence unless 
such a relationship is one as to which a lay person's 
observation is competent.  While the veteran is competent to 
describe pain, since it does not necessary follow that the 
pain caused the current disabilities, competent medical 
evidence of nexus is required to support the claim.  In the 
absence of such evidence, there is no factual basis to 
support service connection by continuity of symptomatology. 



For the above reasons, the preponderance of the evidence is 
against the claim of service connection, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a cervical spine disability, 
degenerative disc disease with osteophytes and osteophyte 
formations in the shoulders, is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


